Name: 97/112/EC: Commission Decision of 22 January 1997 authorizing the Member States to permit temporarily the marketing of vine propagating material not satisfying the requirements of Council Directive 68/193/EEC
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  marketing;  agricultural policy;  cultivation of agricultural land
 Date Published: 1997-02-11

 Avis juridique important|31997D011297/112/EC: Commission Decision of 22 January 1997 authorizing the Member States to permit temporarily the marketing of vine propagating material not satisfying the requirements of Council Directive 68/193/EEC Official Journal L 040 , 11/02/1997 P. 0021 - 0021COMMISSION DECISION of 22 January 1997 authorizing the Member States to permit temporarily the marketing of vine propagating material not satisfying the requirements of Council Directive 68/193/EEC (97/112/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 68/193/EEC of 9 April 1968 on the marketing of material for the vegetative propagation of the vine (1), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 14 thereof,Having regard to the request submitted by Italy,Whereas in the Community and Italy in particular the production of certain vine propagating materials, i.e. slips and cuttings satisfying the requirements of Directive 68/193/EEC as regards variety, has been insufficient in 1996 and is therefore not adequate to meet that country's needs;Whereas it is not possible to cover this demand satisfactorily with slips and cuttings satisfying all the requirements laid down in the said Directive;Whereas Italy should therefore be authorized to permit the marketing, for a period expiring on 28 February 1997, of slips and cuttings of a category to which less stringent requirements apply;Whereas other Member States likely to supply Italy with such material should furthermore be authorized to permit its marketing to this end;Whereas this authorization may only be used in accordance with the plant health conditions and requirements laid down by Council Directive 77/93/EEC (2), as last amended by Commission Directive 96/78/EC (3), and in particular Commission Decision 97/78/EC of 14 January 1997, authorizing the Member States exceptionally to provide for derogations from certain provisions of Council Directive 77/93/EEC in respect of plants of Vitis L., other than fruits, originating in Croatia and Slovenia (4);Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry,HAS ADOPTED THIS DECISION:Article 1 Italy is authorized to permit, for a period expiring on 28 February 1997, the marketing on its territory of a maximum of 1 300 000 vine slips or cuttings of varieties harvested in Croatia or Slovenia which do not satisfy the requirements laid down in Directive 68/193/EEC as regards certification and inspection of standard propagation material, provided that:(a) the conditions and requirements of Commission Decision 97/78/EC are met;and(b) the official label is brown and bears the words 'less stringent requirements`.Article 2 Member States other than the applicant Member State are also authorized to permit, on the terms set out in Article 1 and for the purposes intended by the applicant Member State, the marketing in their territories of the vine slips and cuttings authorized to be marketed under this Decision.Article 3 Member States shall immediately notify the Commission and the other Member States of the quantities of propagating material permitted to be marketed in their territories under this Decision.Article 4 This Decision is addressed to the Member States.Done at Brussels, 22 January 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 93, 17. 4. 1968, p. 15.(2) OJ No L 26, 31. 1. 1977, p. 20.(3) OJ No L 321, 12. 12. 1996, p. 20.(4) OJ No L 22, 24. 1. 1997, p. 35.